Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments and arguments are persuasive over previous prior art rejections which have been withdrawn.
Amendments and arguments do not overcome all 35 U.S.C. 101 rejections. Accordingly, claims 1-6 remain rejected for being directed to an abstract idea. The method claims can be performed entirely by human intervention. For example, the “database” could be a physical library of books and the method steps could be a set of rules for a librarian to follow that do not necessarily need to be implemented with any physical hardware such as a computer. In other words, none of the limitations are unique to a specific art and thus capture all arts including those that fall within an abstract category, i.e., certain methods for organizing human activity.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018).
	Claim 1 recites the following:
	A method for a database of data involving a plurality of variables, the method comprising: [Additional elements that do not amount to more than the judicial exception, i.e., database. And abstract data types, i.e., variables]
	for each of the plurality of variables: extracting one or more minimal analytical redundancy relationships (ARRs) for the each of the plurality of variables from a subset of other ones of the plurality of variables; [Abstract idea of extracting data.]
	deriving one residual for each of the one or more minimal ARRs; [Abstract idea of analyzing data.]
	determining one or more boundaries of normal data for the each of the one or more ARRs from the database of the data; [Abstract idea of analyzing data.]
	determining a subset of the one or more residuals based on the one or more boundaries of the normal data to facilitate fault detection; and [Abstract idea of analyzing data.]
	isolating detected faults within the database of data based at least on the determined subset of the one or more residuals. [Abstract idea of isolating a fault. Business method. A person can intervene to isolate a fault.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. A computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used for detecting insurance fraud, i.e., business method. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, storage, etc.
	Claim 2 recites the following:
	The method of claim 1, wherein the extracting the one or more minimal ARRs for the each of the plurality of variables from the subset of the other ones of the plurality of variables comprises: [Abstract idea of extracting data.]
	a) determining an estimation score for each of the other ones of the plurality of variables; [Abstract idea of analyzing data.]
	b) adding a variable of the other ones of the plurality of variables to the one or more minimal ARRs; and [Abstract idea of manipulating data.]
	c) iterating a) and b) for remaining ones of the other ones of the plurality of variables until an accuracy score of the one or more minimal ARRs reaches a threshold. [Abstract idea of manipulating and analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. A computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, storage, etc.
	Claim 3 recites the following:
	The method of claim 1, wherein the extracting the one or more minimal ARRs for the each of the plurality of variables from the subset of the other ones of the plurality of variables comprises: [Abstract idea of extracting data.]
	a) determining whether one or more of the other ones of the plurality of variables can be used to estimate said each of the plurality of variables based on machine learning; [Abstract idea of analyzing data.]
	b) for the one or more of the other ones of the plurality of variables that can be used to estimate said each of the plurality of variables based on machine learning, iteratively determining whether different subsets of the one or more of the other ones of the plurality of variables can be used to estimate said each of the plurality of variables based on the machine learning; and [Abstract idea of manipulating and analyzing data.]
	c) selecting ones of the different subsets that can be used to estimate said each of the plurality of variables as the one or more minimal ARRs if none of their subsets of the one or more of the other ones of the plurality of variables can be used to estimate said each of the plurality of variables. [Abstract idea of manipulating and analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. A computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, storage, etc.
	Claim 4 recites the following:
	The method of claim 1, further comprising facilitating fault detection with the subset of the one or more residuals, the facilitating fault detection comprising: [Abstract idea of analyzing data.]
	applying a hypothesis test on the subset of the one or more residuals, and [Abstract idea of analyzing data.]
	detecting fault candidates from the output of the hypothesis test on data received for the subset of the one or more residuals. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. A computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, storage, etc.
	Claim 5 recites the following:
	The method of claim 4, further comprising conducting fault isolation on the fault candidates through applying a diagnosis reference model comprising a bipartite graph configured to determine causal relations between residuals and the fault candidates. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. A computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, storage, etc.
	Claim 6 recites the following:
	The method of claim 1, wherein the extracting the minimal analytical redundancy relationship (ARR) for the each of the plurality of variables from the subset of the other ones of the plurality of variables is based on capturing delay on the data involving the subset of the other ones of the plurality of variables based on one of using time windows or recurrent neural networks (RNNs) to capture historical data of the data involving the subset of the other ones of the plurality of variables. [Abstract idea of extracting and analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computer technology. A computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, storage, etc.
Allowable Subject Matter
Claims 7-18 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113